. .




                OFFICE OF THE ATrORNEY       GENERAL   OFTEXAS
                                    AUSTIN
OSULOc Mallll
.no.*n
     a"-


       Honorabls I". Lee O'Daniel
       Cotornor of Tsxa8
       Au8 tin, Tear
       Dear Covernor   OvDanlel:




                                                            ,1940,auI     the
       rile   eanolorodthermvl
                                                        1 title  to the lad
                                                         ituatbd In Xetagor-
                                                           8 for the UP0 8ml
                                                        t&earl allard ) and
                                                        , aoatei~~ a roa
                                                        pa08 Umt the stat.
                                                        abor o mat ioiwl pro-
                                                       1 or en. ( 1.00)Dol-
                                                       lr your 10t trr reads

                                                            you a8 to
                                                            xooufr the
                                                            tioa In bo-

                      Boforo &a offleer of the Stat. ooa legallt amouts
        a leaa@ on land ornod br the State, he mu& bs so anthorlzed by
        hr.    Oaplrr Y. Colo,(Su&mau Court Oi Toram 19S7), 102 S. W.
        (84) 17s, l29 Tax. 8701 rahmrlng dmnhl, 1oi s. w1. (8A) s, 189
        Tn. b70.
Eonorablo   W. Leo O’Danlel,            page 2


              Aa waa atatatl in tba oaso 0r st. Louia mid t guild-
lag Aaa’n. v. Puller,     et al b5upream Oomtor    Usaourl,    1904),
bl s. W, 414, 'the tema 'roll and cornets,     whex applied to 1~x1
aatato,  msan, in the abasnoo of appropriate    exprasalona in the
lnatrumont ltaolf  llaitlng   an4 reetrloidn( suoh general aooeptanoa
0r thr maaula(l or auoh tanna , a oonro~noo   in See"; xnd orbinarlly,
the     er to or11 doer not iaplr a powar to laaao
eon r Supreme dourt of Err Yarloo, 19W5) Sl P. (ad{ ~~aL’~.?%L
              la the au80 or Tort Worth daralrr club, Xaa., v.
she pard, Cokaptrallar, (Supreme Court of TURO, 19SS), 88 s. W.
(ad7 660, 188 Tu. 369, wherela there was lnrolre6 the luthorlQ      ot
the Adjutant benma     to leaae property,  oa behalf o? the btate, $0
21;:"    aa an l-17    for the IIatlonal duxrd, the oorut, ix put,

                                 The power8   and     duti;;    ,o&p~bl~;;:ioe~
       are de&i    hd liritad b law.
       llmltod bp law, we mxn tI;  l lot.f a pu3 lo offlea -
       yau be l xpreaal~ lthorlead    b law, lr lmplled l&m-
            .     at R. 0. L. p. sss,                  I
                                                    I 1.4.     . . ."
              Thereform, b&ore tho Dororxor umld bo a~tholl   OU                                 to
lease the Und in question,   whloh 10 omrd br the 8tatr for ft#
rilltarf roroex, ho muat be so luthorixod br law.
                  Art1010 16, SeetlOx 54, Oo~tltUtl0R                             lf T0xx8 provl4ear

               Vh~L&xlatun           lh a llp a a r la wa ~r M         th m~d y
       8oruaor   to laaaa, lr roll to the borormmnt&            *a
       wnltehatatu,r       rrtilalut      maltye       *o JbubLio a*
       mnl~ et the Mata BaaUaar [ !a tk olmtlomai                fortr,
       barnoh,     amenala,    aId ml Itar    s~atiM#,    qr a-,        and
       for otkar ti004m milltav         purpaae9~ and the lotiomot
       the ~olornorthanin ~ahall bo rubjnt to the lja#oval.
       or   the   Lo&8lhturo.”

l'hla oonetltutlanal              nwfaioa     la no taolf        lxoorting, but, u
shown ox it0 fx0e. a E ply 8itthorlsu tka Loglalature 80 omet                                  lawa.
             Artlxler 5848 and 5E45, VeXnon’ Rmlsed Qi+il 8ta-
tutea, 198s. prorldo, in lubatanoe, that when this State may be
tho ~rnor or any land desired bP tha Unlto4stataa,   tar,
otbr thlwa,   torte milltarTltatlona, mgaxlnea, axd 8rxm  7;
the f3ovanor map 80i1 ruoh land to tka Vnlhd Eltater&~I$:
pqmmt a? tkb panhase mneP thereto?      in00 the t-8
L4a4 Oo~aaloaor,    xpox tho order ot the 5o ver a o rlb,
                                                        3' iOSU0
8 patent to the United 8tataa   ior luoh laxd lx like nuur   ax l+
br patents  are laauad.    Arti     5781, vorxol'a ltwiad Oiril
Iiononblo   W. Leo O’Danlel,    pxgo S


Statutes, 1986, grants the Governor full control and authority
over all znttera touohlng the military   for000 of tbla State.   By
the tense of this statute,  auoh power extends to its organlxatlon,
oqulpmant and dlaolpllae.   We bare oonalderrd laoh o? the above
atatutre, but are unable to read into their provision8   the pawar
of the Covernor t+ lease the land in question,   whioh la owned by
the state for the use of its mllltary roroex.
              Evldanaln6 the faot that,tho peer to lexao or sell
the lxad In quaatlon must b elxpr~aaly oonferred br law before it
UJ be lxerelaed lo Senate Bill No. 504, 45th Leglalature,19S7;
Art1010 53SRa, Vernon’s Rovlaed Olvll Statutoa.    Thla Aet oreatoo
x board of air (6) meu, oompoaadof the aevornor, Adjutant benera].,
and the four senior a&ire 6aneral etiloera    o? the Wth D,ivlolon,
Teua Ratlonxl daxrd, and authorlxaa lald Voxrd” to loaso,     fer
minorxl purposes, the very land we hare in qaetilon.'      reterring
to this Aot, we do not lntead to infer that   tia CM~ H3 en Lwao
Board may loaar thla land to thr htloral 5wornmant.for mllltu~
purpoaeo, but the refere&W la Mde Ohply k lriaenoo the letis-
latlvo  umatruotioa as TV the aaoaaalt~ fer lpooltirauthority     bo-
for, the land In quoaflon ray be disposed d.
               As wo hero been unxblr to find any l@r rhleh oxpraar-
ly or impliodlf   aathorlsoa the 5orernor to leaar the lurfaoo of the
land in question, in looordanoo with the tie announoed bl the
supram Oourt In Fort Worth Cavalry Club 1~. , t. Shappxrd, Comp-
troller  lupra lou are MOpeetf~~y       advised that you are not eu-
thorlxd to e&outs the 1-e        ia quoatlon. This opinion pa0000
only upon tho powor of tho Wvernor U lxooutw the luao rubdttod
to us and lo not to bo umlaotood u holdlw that the Ooorernor lo
xuthorlxxd to 0ol.I    tha   land h qwatlon.
                                                Yous~wuly‘
                                         AlTORNRT-OFTEXA8




EASIIYI:

APPROVSD    OOT 10, 1940
 /a/   @oraM 0. Mann
 ATTORNRY 5RNXlUL OP TXA8